--------------------------------------------------------------------------------


Exhibit 10.1
 


JOINT-VENTURE AGREEMENT


Party A:
 
Chang Jiang Computer Group (CJCC)
 
Legal Representative:
 
Address: 337 Middle Shandong Rd, Shanghai, China, 200001 
 


Party B:
 
Magstone Innovation Inc (MSI)
 
Legal Representative: Shixiong (Edward) Chen
 
Address: Room 508,Venture Center,Tianan Hi-Tech ecological Park,
No. 730,Yingbin Road,Shiqiao town,Panyu District,
Guangzhou, China, 511400


Party C:
 
SEQUIAM BIOMETRICS, INC. (SEQUIAM)
 
Legal Representative: Kevin Henderson
 
Address: 300 Sunport Lane, Orlando, Florida 32809, USA



 
1.
Three parties as listed above herewith agree to enter an agreement of creating a
joint-venture company

 

 
2.
Tentative Name (upon availability check):

 
a.
Chinese Name: 上海檁江智缃信息技术有榰公司(Shanghai Changjiang Intelligence Information
Technology LTD)

 
b.
English:  to be decided

 

 
3.
Company Location: Shanghai

 

 
4.
Business Scope:

 
a.
Develop and market Biometric products and applications in China and other
regions

 
b.
Support Sequiam-USA by providing needed products and R&D service

 
c.
Other IT products agreed by all parties


--------------------------------------------------------------------------------


 

 
5.
Total Capital Investment: USD $200,000. Breakdown:

 
Party
 
Amount
 
Shares
 
CJCC
 
$
80,000
   
40
%
MSI
 
$
60,000
   
30
%
Sequiam
 
$
60,000
   
30
%

 

 
6.
Terms of Cash Contribution: Each party should wire transfer its share of fund to
the designated company Bank account within 15 days when the account becomes
ready upon company registration approval by Chinese government.

 

 
7.
JV Company Registration: With thorough consultation, CJCC is responsible for
preparing necessary documents and applying for registration of the new
joint-venture.

 

 
8.
Date of signing: Final signing of all agreements for joint-venture by three
parties: April 27th, 2006 at Shanghai, China. It is expected to receive official
registration approval of the new company within 45 days upon submitting all
required documents.

 

 
9.
Business Objectives: Become the leading supplier of biometric products in China:

 
a.
Year One:

 
i.
Annual Sales: $1-2 million

 
ii.
Focus on government contracts and application

 
iii.
Build an effective marketing team

 

 
b.
Year Three

 
i.
Annual Sales: $5-8 million

 
ii.
Focus on government contracts and application

 
iii.
Develop consumer products and applications

 
iv.
Fully capable of developing new product and applications based on Sequiam’s core
technology

 
v.
Build an effective R&D and Marketing structure to quickly bring new products to
the market

 

 
c.
Year Five

 
i.
Annual Sales: $15-20 million

 
ii.
Top Industrial leader in China known for biometric applications

 
iii.
Full line of biometric products for all sectors, provide total solution to
customers


--------------------------------------------------------------------------------





 
iv.
Strong team for product development and application deployment, own many
intellectual properties

 
v.
Advanced manufacturing facilities for building high quality and top performance
products to supply both China and overseas market

 

 
10.
Duties, Rights and Roles for three parties

 
a.
CJCC:

 
i.
Contribute necessary people resource to operate the new joint-venture for the
startup stage in year one.

 
ii.
Promote use of biometric products produced by the joint-venture in all its other
divisions and projects.

 
iii.
Utilize its current strong government ties to market biometric products.

 
iv.
Help secure necessary Bank loan for operation and inventory.




 
b.
MSI:

 
i.
In the startup stage of year one, contribute necessary R&D resources and
manufacturing resources for developing key products for the joint-venture:
current products in development: HDT, Bank Finger Print Stand-alone Unit.

 
ii.
Provide full support by charging minimum fees and giving high priority to the
new product developments proposed by the joint-venture.

 
iii.
Provide full engineering training and support to build R&D structure at the
joint-venture.

 
iv.
Disclose all necessary hardware designs and software codes involved in the
projects with the joint-venture. Confidentiality should be signed to ensure
MSI’s interest.




 
c.
Sequiam:

 
i.
In the startup stage of year one, contribute necessary R&D resources for
developing key products for the joint-venture: current products in development:
HDT, Bank Finger Print Stand-alone Unit.

 
ii.
Allow the join-venture exclusive right to manufacture and market its current
products in China market.

 
iii.
Provide full support and give high priority to the new product developments
proposed by the joint-venture.


--------------------------------------------------------------------------------





 
iv.
Provide full engineering training and support to build R&D structure at the
joint-venture.

 
v.
Allow the join-venture exclusive right to use its core technologies and
intellectual properties to develop products for China market.

 
vi.
Disclose all necessary hardware designs and software codes involved in the
projects with the joint-venture. Confidentiality should be signed to ensure
Sequiam’s interest.

 
vii.
The join-venture grants Sequiam exclusive rights to distribute its products in
North America, Europe and Africa.

 

 
11.
ENTIRE UNDERSTANDING



This agreement combining with the company BYLAWS signed be all three parties
constitutes the entire understanding of the Parties with respect to the subject
matter hereof and supersedes any prior understanding, agreements and
representations made between the Parties, whether oral or written, with respect
to such subject matter.
The parties have caused this agreement to be executed as of the date first
written above.




CJCC
     
SEQUIAM
 
By:
 
 
By:
 
 
Name:
 
 
Name:
Kevin Henderson
 
Title:
 
 
Title:
President
 
Date:
 
 
Date:
 
 



MSI
   
By:
 
 
Name:
Shixiong Chen
 
Title:
President
 
Date:
 
 

 
 

--------------------------------------------------------------------------------